Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction – Species Requirement
This application contains claims directed to the various patentably distinct species with regard to the recited layers of the claimed tubular structure, as explained in details below. 
Applicant is required to select from the following patentably distinct species of the thermoplastic polymer P1 of layer (1): 
(i) the thermoplastic polymer P1 of layer (1) is semi-crystalline (claims 1, 3, 6); and
(ii) the thermoplastic polymer P1 of layer (1) is amorphous (claim 1). 
Applicant is further required to select from the following patentably distinct species of the thermoplastic polymer P2 of layer (2):
(i) the thermoplastic polymer P2 of layer (2) is semi-crystalline (claims 1, 5, 6); 
(ii) the thermoplastic polymer P 2 of layer (2) is amorphous (claims 1, 7); and
(iii) the thermoplastic polymer P 2 of layer (2) is a polyolefin (claims 1, 4). 
Applicant is further required to select from the following patentably distinct species of the thermoplastic polymer P3 of layer (3):
(i) polymer P3 which is identical to P1 (claim 15); and
(ii) polymer P3 which is different than P1 (claim 15)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, and in particular in this case, semi-crystalline thermoplastic polymer and amorphous thermoplastic polymer (i.e., for either P1 or P2) are two distinct classes of polymers having mutually exclusive property characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.  In the present case, claims 2-13 (that depend from claim 1) recite lists of various materials.  Applicant is advised to review those materials and to correct as appropriate, to make sure the recited materials read on the elected species.  
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YAN LAN/           Primary Examiner, Art Unit 1782